Citation Nr: 1034676	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for left ear hearing loss.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 
1970.

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that 
denied the Veteran's petition to reopen the previously denied 
claims for service connection for psoriasis and left ear hearing 
loss as new and material evidence had not been submitted.

The Veteran testified before the undersigned at a May 2010 
hearing at the hearing.  

The issue of entitlement to service connection for 
psoriatic arthritis has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The Veteran's reopened skin disability and left ear hearing loss 
claims are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a July 1984 rating decision, the RO denied the Veteran's 
claim for service connection for a skin disability as there was 
no medical evidence of a diagnosed skin disability.

2.  The Veteran's claim for service connection for left ear 
hearing loss was denied in a July 1985 Board decision as the 
disability pre-existed service and was not aggravated in service.

3.  Evidence received since the July 1984 RO decision and the 
July 1985 Board decision includes information that was not 
previously considered and that relates to unestablished facts 
necessary to substantiate the claims for service connection for a 
skin disability and left ear hearing loss, the absence of which 
was the basis of the previous denials. 


CONCLUSIONS OF LAW

1.  The RO's July 1984 rating decision that denied the claim for 
service connection for a skin disability and the Board's July 
1985 decision that denied the claim for service connection for 
left ear hearing loss are final.  38 U.S.C.A. §§ 7103(a), 
7105(c), (d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1100(a), 
20.1103 (2009).

2.  The evidence received since the July 1984 and July 1985 
decisions is new and material and, therefore, sufficient to 
reopen the claims for service connection for a skin disability 
and left ear hearing loss.  38 U.S.C.A. §§ 5107(b), 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's skin disability 
and right ear hearing loss claims and remands them for further 
development.  As such, no discussion of VA's duty to notify or 
assist is necessary.

Generally, an RO decision denying a claim which has become final 
and a claim which has been denied in a Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105 
(c), (d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is 
presumed to be credible for purposes of determining whether it is 
new and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for a 
skin disability in July 1984 because there was no medical 
evidence of a current skin disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Veteran was notified of the 
RO's decision, did not appeal, and the decision became final.  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

The Board denied the Veteran's claim for service connection for 
left ear hearing loss in July 1985 as the disability pre-existed 
service and was not aggravated in service.  The Board's decision 
was final when issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R 
§§ 20.1100(a).

As for the claim for service connection for a skin disability, 
pertinent new evidence received since the July 1984 denial 
includes private treatment records from the Brimfield Family 
Health Center and Wing Memorial Hospital, various statements 
submitted by the Veteran, and the Veteran's testimony during the 
May 2010 hearing.  As this additional evidence shows that the 
Veteran has been diagnosed as having a current skin disability, 
the evidence is new and material and the Veteran's claim is 
reopened.  

As for the claim for service connection for left ear hearing 
loss, pertinent new evidence received since the Board's July 1985 
denial includes a written statement submitted by the Veteran in 
May 2010 and his testimony during the May 2010 hearing.  In the 
May 2010 statement and during the May 2010 hearing, he reported 
that while serving as an air passenger specialist in Okinawa he 
completely lost hearing in his left ear when he escorted a 
passenger to an aircraft while its engines were running without 
the use of hearing protection.  As the Veteran is competent to 
report symptoms of his hearing disability and his reports 
indicate that his pre-existing left ear hearing loss may have 
been aggravated during service, the evidence is new and material 
and the claim is reopened.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).


ORDER

As new and material evidence has been received, the claim for 
service connection for a skin disability is reopened, and the 
appeal is granted.

As new and material evidence has been received, the claim for 
service connection for left ear hearing loss is reopened, and the 
appeal is granted.

REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.

The Veteran's private treatment records reveal that he has been 
diagnosed as having various skin disabilities.  For example, 
treatment reports from Brimfield Family Health Center dated in 
December 2005 and May 2006 indicated diagnoses of psoriasis and 
contact dermatitis, respectively.  Thus, a current skin 
disability has been demonstrated.

The Veteran's service treatment records indicate that in January 
1969 he was treated for itchiness of the legs and forearms and 
was diagnosed as having contact dermatitis.  He has also reported 
on several occasions that while serving at McGuire Air Force Base 
from 1967 to 1968 he observed flaking skin and excessive dandruff 
on his scalp.  His family members and a fellow serviceman have 
submitted statements that the Veteran developed psoriasis while 
in service.  Furthermore, the Veteran has reported on various 
occasions that he has been treated for a skin condition ever 
since service.

The Veteran is competent to report observable symptomatology of a 
skin disability, such as flaking skin, while in service, as well 
as a continuity of symptomatology.  See Jandreau, 492 F.3d at 
1377; Buchanan, 451 F.3d at 1337.  As there is evidence of a 
current skin disability, in-service skin conditions, and evidence 
of a continuity of skin symptomatology since service, an 
examination is needed to obtain a medical opinion as to whether 
the current skin disability is related to the in-service skin 
conditions or is otherwise related to service. 

With regard to the claim for service connection for left ear 
hearing loss, hearing loss is considered to be a disability for 
VA purposes when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition thresholds using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

The Veteran's service treatment records reveal that he had left 
ear hearing loss as defined by VA when he was examined, accepted, 
and enrolled for service.  See Id.   His August 1966 entrance 
examination indicates that his pure tone thresholds, in decibels, 
were as follows:
Hertz
500
1,000
2,000
3,000
4,000
Left ear
35
35
45
35
55

Because this test was administered prior to October 31, 1967, it 
may require conversion from American Standards Association (ASA) 
units to International Standards Organization (ISO) units, which 
indicates that the pure tone thresholds were as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Left ear
50
45
55
45
60

Thus, left ear hearing loss pre-existed service and the 
presumption of soundness did not attach.  38 U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1153, 1137 (West 2002); 
38 C.F.R. § 3.306(a) (2009).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2009).

In April 1967, the Veteran was treated for left ear hearing loss 
and was diagnosed as having possible otosclerosis.  An April 1967 
audiometry test reveals that the pure tone thresholds were as 
follows:  

Hertz
500
1,000
2,000
3,000
4,000
Left ear
60
50
45
50
50

Converting these results from ASA to ISO units results in the 
following pure tone thresholds:  

Hertz
500
1,000
2,000
3,000
4,000
Left ear
75
60
55
60
55

In September 1967, the Veteran was restricted from being exposed 
to noise and was advised to undergo surgery due to left ear 
hearing loss.  A January 1968 audiometry test reveals that his 
pure tone thresholds (in ASA units) were as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Left ear
40
55
40
50
50

Converting these results from ASA to ISO units results in the 
following pure tone thresholds:  

Hertz
500
1,000
2,000
3,000
4,000
Left ear
55
65
50
60
55

In June 1968, the Veteran reported that he could not hear out of 
his left ear.  A July 1968 audiometry test reveals that his pure 
tone thresholds were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Left ear
45
50
40
40
40

A July 1969 service treatment record reveals that the Veteran had 
decreased hearing in his left ear since early childhood and that 
he underwent an ossicular reconstruction at Fort Dix in July 
1968.  His hearing improved immediately after the surgery for 2 
months, but gradually worsened thereafter.  As a result, he 
underwent an exploratory tympanotomy with incus interposition in 
July 1969 and was diagnosed as having congenital middle ear 
malformation with ossicular discontinuity.

The Veteran's September 1970 separation examination indicates that 
his pure tone thresholds were as follows:


Hertz
500
1,000
2,000
3,000
4,000
Left ear
25
25
20
35
10

The Veteran has reported that he was exposed to loud noise in 
service associated with military aircraft.  For example, while 
serving as an air passenger specialist in Okinawa he completely 
lost hearing in his left ear when he escorted a passenger to an 
aircraft while its engines were running without the use of 
hearing protection.  Furthermore, he has reported that he has 
experienced left ear hearing loss ever since service.  His DD 214 
indicates that his military occupational specialty was an air 
passenger specialist.

While the Veteran's September 1970 separation examination reveals 
that the hearing in his left ear apparently improved since the 
August 1966 entrance examination, other audiometry tests 
conducted throughout service and his reports as to a complete 
loss of left ear hearing in service provide evidence of possible 
in service aggravation of pre-existing left ear hearing loss.

In sum, the record contains evidence of pre-existing left ear 
hearing loss, possible in-service aggravation of left ear hearing 
loss, and current left ear hearing loss.  An examination is 
needed to determine whether the Veteran has current left ear 
hearing loss as defined by 38 C.F.R. § 3.385 and to obtain a 
medical opinion as to whether any current left ear hearing loss 
was aggravated by service. 
  
Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent 
outstanding records with the claims folder, 
schedule the Veteran for a VA examination 
to determine whether the current skin 
disability was incurred in service.  All 
indicated tests and studies should be 
conducted.  The claims folder, including 
this remand, must be sent to the examiner 
for review; consideration of such should be 
reflected in the completed examination 
report or in an addendum.

The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran's any skin disability found to be 
present had its onset in service, is 
related to his in-service skin conditions, 
or is otherwise the result of a disease or 
injury in service.  In offering this 
assessment, the examiner must acknowledge 
and discuss the Veteran's credible lay 
report of a continuity of skin symptoms 
since service.

2.  After associating any pertinent 
outstanding records with the claims folder, 
schedule the Veteran for a VA audiological 
examination to determine whether any 
current left ear hearing loss was 
aggravated by service.  All indicated tests 
and studies, including a puretone 
audiometry test and a speech recognition 
test (Maryland CNC test), should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.  The examiner should opine as 
to the likelihood that any current left ear 
hearing loss was aggravated during service 
beyond the normal progression of the 
disease.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  Then readjudicate the appeal.  If any 
benefit on appeal remains denied, the AOJ 
should issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


